     Case 1:15-cv-06605-JFK-OTW Document 116 Filed 11/14/18 Page 1 of 2
               Case 1:15-cv-06605-JFK-OTW Document 115 Filed 11102/18 Page 1 of 2


                                                                                               Seyfarth Shaw LLP

                                                                                                620 Eighth Avenue

                                                                                        New York , New York 10018

                                                                                                   (212) 218-5500
Writer's direct phone                                                                           fax (212) 218-5526
(2 12) 2 18-333 2
                                                                                                                     >-
                                                                                                www.seyfarth .com    lU
                                                                                                                     z
Writer's e-mail
hwex ler@seyfarth .com                                                                                               s:
                                                                                                                     <J)




                                                                       lIDSDC SD!\W
                                                November 2, 2018
VIAECF
The Honorable John F. Keenan
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10022

           Re:          State of New York ex rel. Vinod Khorana v. Spherion Corp. (n/k/a SFN Group,
                        Inc.), No. 1:15-cv-06605-JFK-OTW

Dear Judge Keenan:

        This law firm represents SFN Group, LLC, f/k/a Spherion Corp. ("Defendant") in the above-
                                                                                                                     lU
referenced action. We submit this joint letter on behalf of both parties, with the consent of David                  z
                                                                                                                     Cl'.
                                                                                                                     ::J
Kovel , counsel for Plaintiff Yinod Khurana. The purposes of this letter are to : (1) renew our sub                  0
                                                                                                                     _,
                                                                                                                     OJ
                                                                                                                     lU
Judice letter-motion dated October 12, 2018, see ECF No. 114, which respectfully requests an                         ::;

extension of the fact discovery deadline from November 13 , 2018 to January 14, 2019 ; (2) update the                <J)

                                                                                                                     _,lU
Court on the progress that the parties have made with discovery since their submission of that letter-               lU

motion; and (3) respectfully request the Court to " so order" a subpoena (attached hereto) for the                   "
                                                                                                                     z<(
                                                                                                                     <J)

deposition testimony of a non party prisoner, Mark Mazer, as advised by the prison.                                  _,
                                                                                                                     0


                                                                                                                     z
                                                                                                                     0
        Since our joint request, we have been working diligently to schedule depositions and complete                0

written discovery. Plaintiff has responded to the supplemental discovery requests referenced in our                  5_,
prior Jetter-motion, and Defendant is nearing the completion of document review for production . In                  z
the event that Your Honor grants the parties' request to extend the fact discovery deadline, the parties             f2
                                                                                                                     <J)
                                                                                                                     ::J
                                                                                                                     0
have already agreed to a schedule for the six remaining depositions, as follows:                                     I




           1.           November 12, 2018: Rekha Basu                                                                "z
                                                                                                                     0
                                                                                                                     ~

           2.           November 19, 2018: Mark Mazer                                                                "z
                                                                                                                     0
           3.           November 27, 2018: Sanjay Arya                                                               I


           4.           December 14, 2018 : Howard Cohen                                                             0

           5.           December 19, 2018 : Tom Roach                                                                "'2
                                                                                                                     <(

                                                                                                                     I
           6.           December 21 , 2018: Plaintiff Yinod Khurana                                                  ()


                                                                                                                     z
         In addition, Plaintiff respectfully requests that Your Honor " so order" the attached subpoena
                                                                                                                     f?
                                                                                                                     <J)
                                                                                                                     0
                                                                                                                     OJ
for the deposition testimony of Mark Mazer. Mr. Mazer was a senior manager of the CityT ime project
for w hich Plaintiff was a consultant. Plaintiff believes that given the nature of Mr. Mazer's rol e and



51737054v. 1
       Case 1:15-cv-06605-JFK-OTW Document 116 Filed 11/14/18 Page 2 of 2
                  Case 1:15-cv-06605-JFK-OTW Document 115 Filed 11/02/18 Page 2 of 2


                                                                                     November 2, 2018
                                                                                               Page 2


   documents produced during discovery, Mr. Mazer has knowledge concerning the deqision to
   terminate Plaintiff. Therefore, Plaintiff believes that Mr. Mazer has personal knowledge of relevant
   facts concerning Plaintiff's retaliation claim.

           However, Mr. Mazer is currently in prison for his involvement in the CityTime fraud. The
   prison's counsel advised Plaintiff's counsel that best practice is for the court to "so order" the
   subpoena. If Your Honor were to grant this request, Plaintiff's counsel would promptly send the
   subpoena and all other necessary documents to the prison so that arrangements for the deposition
   could be made by November 19. If Your Honor has any questions regarding this request, the parties
   will make themselves available at Your Honor's convenience.

           As the parties advised Your Honor in our original letter-motion, the current end date for
   discovery is November 13, 2018. The requested extension to January 14, 2019 should suffice to
   permit the parties to complete all outstanding fact discovery and depositions in this matter without
   requiring an additional extension. There have been no prior requests for an adjournment or extension.

          The parties currently have a pretrial conference on November 19, 2018.        We request an
   adjournment of this conference if the request to extend discovery is granted.

             We thank the Court for its consideration of this renewed request.

                                                    Very truly yours,

                                                    SEYFARTH SHAW LLP


                                                    Isl Howard Wexler


                                                    Howard W ex Ier
   Attachment
         cc:          Christopher Robertson, Esq.
                      Lisa Savadjian, Esq.
                      David E. Kovel, Esq.
                      Seth M. Shapiro, Esq.
Both parties consenting, Defendant's request to extend the
discovery deadline and adjourn the pre-trial conference is granted.
Accordingly, the new discovery deadline is January 14, 2019, and
the pre-trial conference is adjourned until January 23, 2019 at
11:00 a.m.  The Clerk of Court is instructed to close the motions
docketed at ECF Nos. 114 and 115.

SO ORDERED.
New York, New York
November J_j_, 2018
                                                    ~John         F:\Keenan
                                                       United States District Judge
   5 I737054v.1
